IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: THE MATTER OF RACHEL                : No. 18 WM 2017
LOPEZ                                      :
                                           :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2017, the Petition to Extend Pennsylvania Bar

Admission Pursuant to Pa.B.A.R. 311(g) is GRANTED, IN PART. In order to afford

Rachel Lopez time to seek full admission to the Pennsylvania bar, her temporary

admission, per Pa.B.A.R. 311, is extended until October 27, 2017.